Citation Nr: 1544768	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  11-11 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder (other than service-connected bipolar disorder (now, schizoaffective disorder, bipolar type).

2.  Entitlement to service connection for headaches, including as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active military service from January 1973 to January 1993. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the RO, inter alia, denied service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and obsessive-compulsive disorder (OCD), and determined that new and material evidence had not been submitted to reopen a claim for service connection for headaches.  In January 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2011, and the Veteran filed a substantive appeal in the same month.

In February 2014, the Board reopened the previously denied claim for service connection for headaches and remanded both service connection claims to the agency of original jurisdiction (AOJ) for further development.  After completing further action, the AOJ continued denial of the claims (as reflected in a March 2015 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration. 

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated from August 2000 through April 2013.  A review of the documents in VBMS reveals VA treatment records dated from October 2010 through April 2015.  The remaining documents in both Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The Board's decision denying service connection for an acquired psychiatric disorder other than service-connected bipolar disorder, now, schizoaffective disorder, bipolar type, is set forth below.  The remaining matter on appeal regarding service connection for headaches is addressed in the remand following the order; this matter being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.
      
      
FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The competent, probative medical opinion evidence weighs against a finding that the Veteran currently has, or, at any time pertinent to this appeal, has had an acquired psychiatric disorder other than service-connected bipolar disorder (now, schizoaffective disorder, bipolar type).


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder other than service-connected bipolar disorder (now, schizoaffective disorder, bipolar type), are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100  , 5102, 5103, 5103A, 5106, 5107, and 5126 (West. 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)).
 
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.

In August and October 2009 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection for an acquired psychiatric disorder other than service-connected bipolar disorder.  These letters provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In addition, these letters provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The May 2010 RO rating decision reflects the initial adjudication of the claim for service connection after issuance of the August and October 2009 letters. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of the VA examinations, as well as the Veteran's VA treatment and private treatment records, as well as records from the Social Security Administration.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and his representative.  The Board finds that no further action on this claim, prior to appellate consideration, is required. 

In the February 2014 remand, the AOJ was directed to ask the Veteran to provide authorization to obtain any outstanding treatment records, to afford the Veteran a VA psychiatric examination, and to readjudicate the psychiatric claim . The AOJ sent the Veteran a request to provide authorization to obtain any outstanding treatment records in May 2015.  As discussed below, the Veteran was afforded a VA psychiatric examination in January 2015, the report of which is of record and adequately addresses the service connection on appeal.  Moreover the case was readjudicated in a March 2015 SSOC.  

Under these circumstances, the Board finds that the  requested development has been accomplished, to the extent possible, and that no further action to ensure compliance with those remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as psychoses, which develop to a compensable degree (10 percent) within a prescribed period after discharge from service (one year for psychosis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit has clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as psychoses) listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran's central argument with respect to his claim is that he has an acquired psychiatric disorder other than service-connected bipolar disorder which is related to his military service.  Significantly, a review of the claims file shows that the Veteran was treated for depression during his military service and was diagnosed with bipolar disorder in May 1995, approximately two years after discharge from military service.  By rating decision dated in September 1996, the RO granted service connection for bipolar I disorder and assigned a 30 percent disability rating effective November 13, 1995.  Significantly, the initial 30 percent disability rating for bipolar disorder was continued until a March 2015 rating decision, at which time, the RO recharacterized the Veteran's service connected bipolar disorder as schizoaffective disorder, bipolar type, and assigned a 100 percent disability rating effective February 17, 2013.  

VA and private psychiatric examination reports dated since October 1998 show diagnoses of bipolar disorder; adjustment disorder with mixed anxiety and depressed mood; schizoaffective disorder, bipolar type; as well as OCD .  A June 2007 statement from Dr. D.L.G. indicates that the Veteran had been treated for severe OCD since October 2006.  A February 2001 VA treatment record notes that the Veteran was seeking service connection for PTSD so he could "get more money."  However, while the record contains several notations of "R/O PTSD" and positive PTSD screens, there is no definitive diagnosis of PTSD in the claims file.

Pursuant to the February 2014 remand, the Veteran was afforded a VA psychiatric examination in January 2015.  This examination report shows a diagnosis of schizoaffective disorder, bipolar type.  Significantly, the examiner reviewed the claims file and opined that the Veteran "has no other mental disorder than the original bipolar disorder which onset in the military, which was already service-connected in 2004 (although 30%  is a serious underestimate of this [V]eteran's functional level; for one thing, his GAF [Global Assessment of Functioning] has to be less than 36 in order to qualify for the MHICM program, which he is has been in since February, 2014 and he is in court-mandated AOT treatment after many recent psychiatric hospitalizations).  The examiner noted that a very accurate and comprehensive psychiatric evaluation was completed by in August 2014 which demonstrated that the Veteran insisted inaccurately that he does not have bipolar disorder, and that he is showing more psychotic features over time.  The examiner indicated that there was no evidence that the Veteran has PTSD, although he apparently asked for this appeal to claim it; he does not meet the diagnostic criteria for PTSD, now or in the records.  The examiner also noted that the records reflect a statement by a community practitioner diagnosing OCD, because of the Veteran's scrupulosity.  According to the VA examiner, this appeared to be a misdiagnosis of his psychotic thought process as it is seen in connection with his religious and sexual preoccupations, not an independent diagnosis.  

According to the examiner, the Veteran would like to claim that the bipolar disorder is the result of arthritis or his current hypothyroidism.  Apparently the Veteran did have hyperthyroidism/Graves disease which was treated in the military, and which results in a lifelong need to be monitored for hypothyroidism as result of the radioactive iodine treatment for Graves.  The examiner noted that, while thyroid imbalances can be associated with disorders of mood, there was no evidence that Graves or hypothyroidism caused bipolar disorder and the Veteran's recent laboratory results show no thyroid imbalance which could account for his psychiatric symptoms.  The examiner concluded that, upon comprehensive review of the history, her clinical opinion and experience, and the evaluation of the Veteran's treatment team are all in agreement that the Veteran has bipolar disorder and not some other mental disorder.  None of the mental disorder issues result from his other service-connected disabilities.
 
The Board accepts the findings and opinion expressed by the January 2015 VA examiner, in particular, as probative of the current disability question, as they were based on examination of the Veteran and full consideration of his documented history and assertions.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); and Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The January 2015 VA examiner's findings and opinion are also consistent with the other evidence of record, to include the VA and private treatment records.  While the Veteran was diagnosed and treated for OCD by Dr. D.G.L. beginning October 2006, the January 2015 VA examiner addressed this medical record and determined that this appeared to be a misdiagnosis of the Veteran's psychotic thought process as it was seen in connection with his religious and sexual preoccupations, not an independent diagnosis.  This opinion evidence, clearly based on evaluation of the Veteran, and consideration of the his documented history, constitutes the only competent, probative opinion on the question of medical etiology of any acquired psychiatric disorder other than bipolar disorder ( now, schizoaffective disorder, bipolar type).  

While the January 2015 VA examiner did not address a previous diagnosis of adjustment disorder with mixed anxiety and depressed mood given during a September 2004 VA psychiatric examination, the Board notes that this diagnosis was provided prior to the Veteran's current claim which was submitted in July 2009 and there is no record noting a diagnosis of adjustment disorder since the Veteran submitted his initial claim.

The Board is cognizant that, for a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  See also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  In McClain, the Court found that the Board erred when denying service connection for major depression on the basis that, although the veteran in that case had previously been found to have major depression attributed at least in part to his military service, the major depression had since resolved. McClain, 21 Vet. App. at 322.  

Here, however, this case is distinguishable from McClain because, in this case, the Board has found that the diagnosis of OCD by Dr. D.G.L. beginning October 2006 was a misdiagnosis.  See, e.g., Cohen v. Brown, 10 Vet. App. 128, 153 (VA adjudicators may reject the claim upon a finding that the preponderance of the evidence is against a current diagnosis).  Furthermore, while the Veteran was diagnosed with adjustment disorder with mixed anxiety and depressed mood given during a September 2004 VA psychiatric examination, this diagnosis was provided prior to the Veteran's current claim which was submitted in July 2009 and there is no record noting a diagnosis of adjustment disorder since the Veteran submitted his initial claim.  Moreover, the January 2015 VA examiner specifically opined that the Veteran has bipolar disorder and not some other mental disorder.  In McClain, there was no disagreement over whether the Veteran had a specific mental disorder, but, rather, whether the Veteran's mental disorder had resolved during the appeal period.  As such, the weight of the medical evidence indicates that the Veteran has not had an acquired psychiatric disorder other than service-connected bipolar disorder, now, schizoaffective disorder, bipolar type, during the appeal period.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§  1110, 1131.  Thus, where, as here, medical evidence indicates that the Veteran does not have the disability for which service connection is sought, and there is no contrary, competent evidence, there can be no valid claim for service connection-on any basis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992).  

Finally, as for the lay assertions of record, the Board notes that the Veteran is certainly competent to report his own symptoms or matters within his personal knowledge. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, the matter of medical diagnosis for disability are not capable of lay observation (and, if competently shown, the matter of whether there exists a medical relationship between such disability and service)-such as the ones here at issue-are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without appropriate medical training and expertise to provide the testing results needed to establish a diagnosis of an acquired psychiatric disability or to opine as to the etiology of any such disability, the lay assertions in this regard have no probative value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the Veteran can neither support his claim, nor controvert the weight of the objective testing results and probative opinion evidence, on the basis of his own lay assertions.

For all the foregoing reasons, the Board finds that service connection for an acquired psychiatric disorder other than service-connected bipolar disorder (now, schizoaffective disorder, bipolar type), must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder other than service-connected bipolar disorder (now, schizoaffective disorder, bipolar type), is denied.


REMAND

Unfortunately, the Board's review of the record reveals that further AOJ action on the claim remaining on appeal is in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters. 

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the Board's February 2014 remand, it was determined that a VA examination was necessary to assess the nature and etiology of the Veteran's claimed headaches.  Pursuant to such remand, the AOJ coordinated with the Canandaigua, New York VA Medical Center (VAMC) to schedule an examination.  Such documentation reflects that a request for the examination was entered on December 16, 2014.  The Veteran was originally scheduled for an examination on January 20, 2015 but called to reschedule his appointment for January 21, 2015 and then failed to report to the January 21, 2015 examination.  However, the Veteran was also scheduled for a VA psychiatric examination for January 20, 2015 and reported to such examination.  

Although it appears that the Veteran was scheduled for a VA neurological examination for January 21, 2015, there is no documentation of record that conclusively shows that the Veteran was notified of the examination.  Moreover, the fact that the Veteran reported to the VA psychiatric examination scheduled just one day before the VA neurologic examination but did not report to the VA neurologic examination suggests that he may have not received notice of the rescheduled examination.  Therefore, the Board finds that another remand is necessary in order to afford the Veteran a VA examination so as to assess the current nature and etiology of the Veteran's claimed headaches.   

The Veteran is hereby notified that failure to report to any scheduled examination(s,) without good cause, may result in denial of the claim(s) for service connection.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

To ensure that all due process requirements are met, and that the record is complete, the AOJ should also undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file currently includes outpatient treatment records dated through April 14, 2015; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated from April 2015.  The AOJ must follow the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran an opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.
	
Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining service connection claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1. Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated from April 2015.  Follow the procedures set forth is 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities.

2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding private (non-VA) record.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3. If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain a medical opinion addressing the etiology of claimed  headaches.  A copy of the notice letter regarding this scheduled examination should be placed in the claims file.  The Veteran should be advised that failure to report for the scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655  (2015).

The contents of the Veteran's entire, electronic claims file, , to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies, should be accomplished (with all results made available to the requesting  physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all disabilities resulting in headaches - present currently or present at any point pertinent to the claim for service connection (even if currently resolved). 

Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that the disability:

(a) had its onset in, or is otherwise medically-related to the Veteran's military service, to include complaints therein; or, if not, .

(b) was caused, or is aggravated (worsened beyond natural progression), by the Veteran's service-connected bipolar disorder, hypothyroidism, and/or arthritis of the right middle finger.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinion(s), the examiner must consider and discuss all pertinent in and post-service medical and lay evidence, to particularly include: (1) the Veteran's service treatment records showing occasional headaches due to Grave's disease, and (2) the Veteran's competent assertions regarding the onset and continuity of his headaches.



All examination findings/testing results, along with the complete rationale for the conclusions reached, must be provided. 

5. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6. After completing the requested actions, and any additional notification and/or development deemed warranted adjudicate the claim remaining on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication) and legal authority.

7. If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them  the appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate  
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


